NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-30116

                Plaintiff-Appellee,             D.C. No. 4:15-cr-00148-BLW

 v.
                                                MEMORANDUM*
JUSTIN DEAN DIXSON,

                Defendant-Appellant.

                   Appeal from the United States District Court
                             for the District of Idaho
                    B. Lynn Winmill, Chief Judge, Presiding

                             Submitted June 12, 2018**

Before:      RAWLINSON, CLIFTON, and NGUYEN, Circuit Judges.

      Justin Dean Dixson appeals from the district court’s judgment and

challenges the 276-month sentence imposed following his guilty-plea conviction

for sexual exploitation of a minor, in violation of 18 U.S.C. § 2551(a). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Dixson contends that the district court imposed a substantively unreasonable

sentence because the court considered improper aggravating factors and deprived

him of the benefit of his plea agreement. The district court did not abuse its

discretion in imposing Dixson’s sentence. See Gall v. United States, 552 U.S. 38,

51 (2007). The district court correctly calculated the Guidelines range and then

granted a four-level departure under U.S.S.G. § 5K1.1. In deciding to impose a

sentence 14 months above the resulting range, the court properly considered

several aggravating factors that it believed were not adequately reflected in the

Guidelines calculation. See 18 U.S.C. § 3553(b)(2); United States v. Christensen,

828 F.3d 763, 819 (9th Cir. 2015). Moreover, the district court did not deny

Dixson the benefit of his plea agreement. Dixson agreed that the district court

could consider all relevant conduct and had complete discretion to impose any

lawful sentence, including the statutory maximum of 360 months. The 276-month

sentence is substantively reasonable in light of the 18 U.S.C. § 3553(a) sentencing

factors and the totality of the circumstances, including the duration and extent of

the abuse. See Gall, 552 U.S. at 51.

      AFFIRMED.




                                          2                                      17-30116